Citation Nr: 1520726	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) due to military sexual trauma.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. P.S., LCSW


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to the benefit currently sought on appeal.  New and material evidence was obtained within one year of the October 2009 rating decision and the RO issued a July 2010 rating decision continuing the denial of service connection for an acquired psychiatric disorder.  The Veteran then timely appealed the denial.  

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of this hearing is associated with the claims file. 


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.  

2.  The Veteran has a current diagnosis of PTSD. 

3.  The currently diagnosed PTSD is related to a verified in-service stressor. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014). 

Here, the Veteran contends that he has an acquired psychiatric disorder related to his military service.  The Veteran asserts that a military doctor performed an inappropriate rectal exam with a sexual context in October 1975.  The Veteran acknowledges that he has a history of childhood sexual assault, but contends that his current PTSD symptoms is related to and exacerbated by the military sexual trauma.  
  
Although the Veteran testified that he did not report this in-service assault, the law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).

In order to corroborate his allegation of an in-service sexual trauma, the Veteran contends that he has a history of maladaptive behavior which did not begin until after the in-service trauma.  Initially, the Board notes an October 1975 medical treatment record indicates that a rectal examination was performed on the date in question.  Moreover, the Veteran highlighted that his December 1973 pre-enlistment examination report did not note any pertinent psychiatric abnormalities and he stated that he felt nervous and anxious after the incident.  A post-service April 1977 examination report noted that the Veteran felt "nervous all the time."  He further stated that after the in-service incident, he became dedicated to receiving a promotion in the military in order to compensate for his feelings of inferiority.  His personnel records reflect two promotions after the in-service incident.  The Veteran also stated that at the same time as receiving the promotions, he applied for an early release from the military with the guise of attending college.  His DD 214 reveals that he did not serve a full two-year term.  The Veteran also described a history of employment problems after service, which is supported by his employment records and his VA treatment records.  The evidence of record also includes a history of several arrests.  Both the Veteran's mother and sister provided lay statements that discussed the Veteran's behavioral changes after separation from service.  See September 2009 and September 2011 statements.  

Significantly, the Veteran's VA treatment records and Vet Center records discuss the in-service military sexual trauma.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus in light of Menegassi, the Board finds that the Veteran's credible and competent lay statements to his medical providers, as well as the post-service medical treatment records, are sufficient evidence to corroborate the in-service sexual assault.    

The Veteran was afforded a VA examination in February 2012.  The VA examiner diagnosed the Veteran with PTSD.  The examiner stated that both the Veteran's childhood abuse and the military sexual trauma were sufficient stressors to support the diagnosis of PTSD.  The examiner specifically noted that he found "no reason to doubt" the Veteran's report of the military sexual trauma.  However, the examiner opined that it was less likely than not that the military sexual trauma caused the PTSD and that the Veteran's childhood abuse is the primary source of the Veteran's PTSD symptoms.  The examiner noted that the Veteran did not share the incident of the in-service assault with his mental health providers until after he had already discussed his history of childhood abuse.  The examiner also highlighted VA treatment records from 2010 which relate the Veteran's PTSD to his childhood abuse.  The examiner further stated that although the in-service assault "definitely" meets the criteria of military sexual trauma, it does not appear to have been a trauma of the same intensity as the childhood trauma since the Veteran did not display psychological symptoms after the military trauma that were sufficient to affect his military career. 

The Board notes that the Veteran's Vet Center treatment records diagnose the Veteran with PTSD and opine that the PTSD is associated with his military sexual assault as he had a pattern of maladaptive behavior after separation from service.  The treatment records acknowledge the Veteran's childhood abuse but specifically associate the PTSD, at least in part, to the in-service assault.  See October 2013 treatment record and February 2014 letter.  

During the March 2015 Board hearing, the Veteran's licensed social worker from the Vet Center testified on his behalf.  She stated that it was common for a victim of military sexual trauma to not immediately inform the mental health provider about the incident.  She stated that male victims have a tendency to hold back details regarding sexual assault and that this may explain why he did not inform his mental health provider that the military incident occurred when he initially started treatment.  Moreover, she testified that she treated individuals where they had a childhood PTSD situation but an in-service PTSD situation significantly exacerbated the situation.  She stated that although the Veteran had a history of childhood abuse, he was able to graduate from high school and enter the military without any signs or diagnosis of a mental disorder.  She finds it particularly important to note that the Veteran's symptomology related to PTSD became significant after the in-service assault.  She testified that in her opinion the PTSD was related to the military sexual assault.  

In the instant case, the Board finds the Veteran's Vet Center records and the testimony of his social worker to be more probative than the VA examination report.  During the Board hearing, the Veteran's social worker demonstrated a significant understanding of the Veteran's medical history and lay contentions.  She provided a thorough discussion to support her medical conclusion that although the Veteran had a history of childhood abuse, his PTSD symptoms were related, at least in part, to his military sexual assault.  Moreover, the Board finds it significant that the social worker testified that it was common for an individual to not share that a military sexual assault occurred even though he or she was in treatment.  

Thus, in light of the Veteran's competent and credible testimony regarding the military sexual trauma and the corroborating evidence of the stressor, as well as the thorough and detailed testimony of the Veteran's licensed social worker, the Board finds that the Veteran's currently diagnosed PTSD is at least in part related to the in-service event.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently satisfied the criteria to establish service connection for PTSD.  


ORDER

Service connection for PTSD is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


